ON PETITION FOR REHEARING
Upon a petition for rehearing the appellees earnestly insist that this court failed to take into consideration special finding No. 23. They say: "By Finding number 23 the lower Court specifically found as a fact that Charles Burkett and Elmer Conklin have and hold `a first and prior lien superior to all other liens,' and found as a fact that the Union Trust Company has `a lien, junior and second to the lien mentioned in A above (Burkett and Conklin lien) but superior to all other liens'."
While the trial court included these statements in its findings of facts, nevertheless, the statements are purely conclusions of law. Other facts found by the court fully disclose the 9.  relations of the parties to the transaction. From the facts found, the *Page 688 
court concluded that the parties held liens in the order stated in finding No. 23. Finding No. 23 has no place in the findings. It is well settled that where conclusions of law are embraced in the findings of fact they will be disregarded and treated as surplusage. City of Evansville v. Maddox (1940), 217 Ind. 39,25 N.E.2d 321. A conclusion of law among the facts found has no force. Section 1603, Vol. 2, Watson's Works Practice.
Appellees further complain that appellants' motion for a new trial is not set out in their brief and therefore presents no question for the consideration of this court. It is expressly pointed out in the opinion that: "This cause is presented for consideration solely upon the exceptions of the appellant to the conclusions of law." The decision was based upon these exceptions without the consideration of the motion for a new trial.
The maturity rule has no application to the facts herein involved, for the reason that all of the notes secured by the first mortgage matured at the same time. The second series 10.  of notes secured by mortgage upon the same property matured at different times. These maturities, however, did not and could not affect the maturity of the first series until and unless all of the first series of notes has been surrendered and canceled by the second series. The opinion of this court left the first series of notes in exactly their original condition and without the intervention of third parties or any changed conditions. The appellants and Burkett and Conklin are on an equality and entitled to equal priority for the reasons pointed out in the original opinion.
The petition for a rehearing is denied.
NOTE. — Reported in 25 N.E.2d 992. *Page 689